—Judgment, Supreme Court, New York County (Ira Beal, J., at hearing; James Yates, J., at plea and sentence), rendered October 2, 1997, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record. Given these determinations, we find that there was ample probable cause to arrest defendant for criminal trespass after the officer observed defendant leaving an apartment in a drug-prone building, where earlier that morning the officer had been advised by the managing agent, who had previously executed a “trespass affidavit”, that this was one of five vacant apartments in the building (People v Magwood, 260 AD2d 246, lv denied 93 NY2d 1004).
Defendant’s claim that the hearing court should have *178conducted an in camera review of the prosecutor’s file in order to ascertain whether it contained any Rosario material related to a separately charged individual who was seen leaving the apartment with defendant is both unpreserved (People v Colon, 229 AD2d 301, lv denied 88 NY2d 982) and waived by virtue of his guilty plea (People v Rojas, 169 AD2d 464, lv denied 77 NY2d 966). Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Buckley, JJ.